          Case 4:20-cv-08208-HSG Document 20 Filed 01/18/21 Page 1 of 2




 1   Michael L. Mallow (SBN 188745)
     mmallow@shb.com
 2   Rachel A. Straus (SBN 268836)
     rstraus@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     2049 Century Park East, Suite 3000
 4   Los Angeles, CA 90067-3204
     Tel: (424) 285-8330 | Fax: (424) 204-9093
 5
     Amir Nassihi (SBN 235936)
 6   anassihi@shb.com
     Nalani Crisologo (SBN 313402)
 7   ncrisologo@shb.com
     SHOOK, HARDY & BACON L.L.P.
 8   One Montgomery, Suite 2600
     San Francisco, CA 94104
 9   Tel: (415) 544-1900 | Fax: (415) 391-0281

10   Attorneys for Defendant
     TESLA INC.
11
     [additional counsel listed in signature block]
12
                                    UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN FRANCISCO DIVISION
15
     ZACHERY WILLIAMS and MICHAEL MA,                   Case No. 4:20-cv-08208-HSG
16
     on behalf of themselves and all others similarly
17   situated,                                          STIPULATION FOR EXTENSION OF
                                                        TIME TO RESPOND TO COMPLAINT
18                  Plaintiffs,

19          v.
20
     TESLA, INC. and DOES 1 through 10,
21   inclusive,

22                 Defendants.

23

24

25

26

27

28

                                                                      Stipulation to Extend Time to Respond
                                                                               Case No.: 4:20-cv-08208-HSG
          Case 4:20-cv-08208-HSG Document 20 Filed 01/18/21 Page 2 of 2




 1          Pursuant to Civil Local Rule 6-1(a) of the Northern District of California, the Parties in the

 2   above-entitled action hereby stipulate that Defendant Tesla, Inc.’s deadline to respond to Plaintiffs’

 3   Complaint is continued from February 1, 2021 to March 3, 2021.

 4   IT IS SO STIPULATED.
 5

 6   Dated: January 18, 2021                            Respectfully submitted
                                                        McCUNE WRIGHT AREVALO, LLP
 7
                                                        By:       /s/ David C. Wright
 8                                                                Mark I. Richards
                                                                  Steven A. Haskins
 9                                                                David C. Wright

10                                                      Attorneys for Plaintiffs
                                                        ZACHERY WILLIAMS and MICHAEL MA
11
     Dated: January 18, 2021                            SHOOK HARDY & BACON L.L.P.
12
                                                        By:       /s/ Amir Nassihi
13                                                                Amir Nassihi
                                                                  Michael L. Mallow
14                                                                Rachel A. Straus
                                                                  Nalani Crisologo
15
                                                        Attorneys for Defendant
16                                                      TESLA, INC.

17

18
19          Pursuant to L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has been
20   obtained from the other signatories.
21                                                          By:     /s/ Amir Nassihi
22                                                                  Amir Nassihi

23

24

25

26

27

28
                                                        1
                                                                       Stipulation for Extension of Time to Respond
                                                                                      Case No.: 4:20-cv-08208-HSG
